Case 2:20-cv-00287-DSF-JPR Document 1-1 Filed 01/10/20 Page 1 of 16 Page ID #:20




                                                         EXHIBIT “A”
       Case 3:18-cv-00487-HTW-LRA
Case 2:20-cv-00287-DSF-JPR        Document
                            Document 1-1 Filed1 01/10/20
                                                 Filed 07/24/18
                                                           Page 2Page
                                                                  of 161 Page
                                                                         of 15 ID #:21




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION

  FREDDIE L. BROWN, JR.                                                    Plaintiff

  v.                                            CIVIL ACTION NO. 3:18-cv-487-HTW-LRA
                                                                 _______________



  SCOTT WIGGINS AND
  MICHAEL P. HAMES                                                       Defendants


                      PLAINTIFF’S ORIGINAL COMPLAINT
                           JURY TRIAL DEMANDED

        COMES NOW, Plaintiff Freddie L. Brown, Jr. (“Plaintiff” or “Brown”), and

  files this his Original Complaint against Defendants Scott Wiggins and Michael

  Hames (“Defendants” or “Wiggins” or “Hames”) and for cause of action would show

  the Court as follows:

                                   INTRODUCTION

  1.    This action seeks all relief allowed by law including but not limited to

  equitable relief, compensatory damages, punitive damages, attorney’s fees, expert

  witness fees, taxable costs of court, prejudgment and post-judgment interest for

  Defendants’ violation of Plaintiff’s right under the Civil Rights Act of 1866, 42

  U.S.C. § 1981, defamation, intentional infliction of emotional distress, false light,

  and tortious interference and civil conspiracy.

  2.    The conduct towards the Plaintiff was with malice and without legal

  justification and calculated to cause him extreme emotion distress, financial losses

                                            1
       Case 3:18-cv-00487-HTW-LRA
Case 2:20-cv-00287-DSF-JPR        Document
                            Document 1-1 Filed1 01/10/20
                                                 Filed 07/24/18
                                                           Page 3Page
                                                                  of 162 Page
                                                                         of 15 ID #:22




  in his employment, unparalleled problems with his co-workers, drive him from his

  employment as an airline pilot and even disrupted the operations of Plaintiff’s

  employer, Alaska Airlines.

  3.    This action is brought under federal question jurisdiction.

  4.    Plaintiff demands a jury on all issues triable to a jury.

                                       PARTIES

  5.    Plaintiff, Freddie L. Brown, Jr. is an individual currently residing in Redondo

  Beach, California.

  6.    Defendant Scott Wiggins is a resident of the Jackson, Mississippi area. This

  Defendant may be served with the summons and this complaint by serving at his

  home of 303 Chartrese Drive, Brandon, MS 39047 or his place of employment 6071

  MS-25, Brandon, MS 39047.

  7.    Defendant Michael P. Hames is a resident of the Southern California area.

  This Defendant may be served with the summons and this complaint by serving at

  his home 47758 Grand View Drive, Murrieta City, California 92562 or his place of

  employment at Alaska Airlines 19300 International Boulevard, Seattle, WA 98188.

  8.    Whenever in this complaint it is alleged that Defendants committed any act

  or omission, it is meant that the Defendants’ agents committed such act or omission

  and that at the time such act or omission was committed, it was done with the full

  authorization, ratification or approval of Defendants or was done in the routine

  normal course and scope of employment of the Defendants’ officers, directors, vice-

  principals, agents, servants, or employees.
       Case 3:18-cv-00487-HTW-LRA
Case 2:20-cv-00287-DSF-JPR        Document
                            Document 1-1 Filed1 01/10/20
                                                 Filed 07/24/18
                                                           Page 4Page
                                                                  of 163 Page
                                                                         of 15 ID #:23




                            JURISDICTION AND VENUE

  9.    This court has subject matter jurisdiction in this case pursuant to 28 U.S.C. §

  1331 (federal question) since Plaintiff is bringing this claim under the the Civil

  Rights Act of 1866 which provides federal courts with jurisdiction over such claims

  without regard to amounts in controversy.

  10.   The court also has supplemental jurisdiction over Plaintiff’s state law claims

  under 28 U.S.C. § 1367 since there is a claim invoking federal jurisdiction.

  11.   The Court has personal jurisdiction over Defendants because Wiggins resides

  and works in the Jackson, Mississippi area and Hames reached into Mississippi to

  conspire with Wiggins.

  12.   Venue is proper in the United States District Court for the Southern District

  of Mississippi pursuant to 28 U.S.C. § 1391(a) and (b).

  13.   The actions made the basis of this suit were committed within the

  jurisdiction of the United States District Court for the Southern District of

  Mississippi, Jackson Division as Defendants engaged in their conspiracy herein.

                            PROCEDURAL REQUISITES

  14.   All conditions precedent to filing this lawsuit have been met.

                                         FACTS

  15.   Brown is an African-American citizen of the United States.

  16.   Brown was a pilot for the United States Air Force who served at the Jackson,

  Mississippi Air National Guard Unit with Wiggins.


                                            3
       Case 3:18-cv-00487-HTW-LRA
Case 2:20-cv-00287-DSF-JPR        Document
                            Document 1-1 Filed1 01/10/20
                                                 Filed 07/24/18
                                                           Page 5Page
                                                                  of 164 Page
                                                                         of 15 ID #:24




  17.      Defendants Hames and Wiggins were friends from they served in the Air

  Force.

  18.      Brown is a highly decorated veteran of three war campaigns that began in

  the enlisted ranks and rose to become a commissioned officer while serving in the

  Air Force.

  19.      Brown retired with over 20 years of meritorious service and received an

  honorable discharge upon separation from the Air Force.

  20.      Wiggins was Brown’s commanding officer in Jackson, Mississippi.

  21.      Wiggins had a history of conflict with African Americans during his military

  career including other service persons in the Jackson unit.

  22.      Brown was hired as an airline pilot by Alaska Airlines and moved to

  Southern California.

  23.      Hames was also an Air Force pilot.

  24.      Hames is a captain for Alaska Airlines and a check-airman. Check airman

  administer Federal Aviation Administration (FAA) required check rides to line

  pilots such as Brown.

  25.      As such, Hames holds a quasi-management position at Alaska Airlines and

  can influence the careers of pilots who he gives check rides to or flies with.

  26.      In August of 2014, an Air Force officer, Ed Evans (“Evans”), spoke to Hames

  at an Air Force exercise the two were attending. Hames insisted in his conversation

  with Evans that Brown was a rapist and sexual predator. Hames stated that
       Case 3:18-cv-00487-HTW-LRA
Case 2:20-cv-00287-DSF-JPR        Document
                            Document 1-1 Filed1 01/10/20
                                                 Filed 07/24/18
                                                           Page 6Page
                                                                  of 165 Page
                                                                         of 15 ID #:25




  Wiggins had told Hames this defamatory information about Brown. Hames said it

  was the truth because Wiggins does not lie.

  27.   Hames went on to stress to Evans that everyone at Alaska knew about

  Brown or words to the effect.

  28.   Evans did not relay this conversation to Brown at the time.

  29.   Sometime after the August 2014 military exercise, Hames complained to

  Alaska Airlines Los Angeles pilot base chief pilot Steve Lemley that Alaska needed

  to watch Brown.

  30.   On October 29, 2014, Brown received an unexplained, non-routine Company-

  directed flight evaluation—which Brown successfully passed. Upon completion of

  the flight evaluation, Alaska Airlines conducted an official Human Resources

  investigation to determine the reason for the flight evaluation per Brown’s request

  and the results were deemed inconclusive.

  31.   Brown then became the subject of ridicule by some Alaska captains

  suggesting that he was mentally unstable ala the German Wings flight 9525 co-pilot

  who intentionally crashed an Airbus airliner killing 150 passengers and crew.

  32.   Brown complained to his employer, Alaska Airlines.

  33.   Alaska reacted to Brown’s complaint by pulling him from flight status with

  pay. However, Brown was not allowed to pick up any discretionary flying. Brown

  suffered a loss in pay and the stress of being withheld from service.

  34.   Brown was returned to service after about six months.


                                            5
       Case 3:18-cv-00487-HTW-LRA
Case 2:20-cv-00287-DSF-JPR        Document
                            Document 1-1 Filed1 01/10/20
                                                 Filed 07/24/18
                                                           Page 7Page
                                                                  of 166 Page
                                                                         of 15 ID #:26




  35.    The harassment by other employees on the line and at the training center

  continued. Per Alaska’s request, Brown complained again when it continued.

  36.    Again, Brown was withheld from service by Alaska while it investigated and

  again Brown suffered emotionally and financially while he was not allowed to fly.

  37.    Brown was returned to service again by Alaska after being withheld from

  service for an additional four months.

  38.    Upon returning to work after the second period of being withheld from

  service, the harassment continued.

  39.    However, instead of it being concerns of Brown’s mental stability, it was

  statements that he was a rapist and sexual predator.

  40.    In fact, the harassment and damage to Brown’s reputation was so bad and

  pervasive by this time that a crew of flight attendants refused to fly with Brown as

  the co-pilot of the flight. Alaska Airlines was forced to cancel an international flight

  in a foreign city at cost to the airline.

  41.    During trips or on flights, Alaska crew members working with Brown would

  make strange comments like “we are watching you” or the like when other people

  were not within earshot.

  42.    In May of 2018, Brown flew with a captain who walked up to him and a flight

  attendant from United Airlines whom Brown was having dinner with in the crew

  overnight hotel restaurant-bar. The captain without need, provocation or

  solicitation unilaterally warned this United Airlines flight attendant to be careful

  because everyone was watching Brown at Alaska Airlines.
       Case 3:18-cv-00487-HTW-LRA
Case 2:20-cv-00287-DSF-JPR        Document
                            Document 1-1 Filed1 01/10/20
                                                 Filed 07/24/18
                                                           Page 8Page
                                                                  of 167 Page
                                                                         of 15 ID #:27




  43.   Later in the evening, the captain said to Brown “don’t rape me, don’t rape

  me” as he walked away with his hands suspended in the air.

  44.   Brown reported this conduct to Alaska Airlines and the captain was pulled off

  the trip and Brown was left on his original flight schedule with a new captain.

  45.   A few weeks later, Brown flew with another Alaska captain who told him at

  the end of the pairing without provocation or reason, “if you ever mess with a white

  woman, your career at Alaska is over.”

  46.   Brown has been the constant victim of same or similar harassment since

  returning to work after his second withholding from service.

  47.   Flight attendants in front of Brown have voiced concerns of having to be in

  the cockpit alone with him in flight while the captain is on bathroom break. The

  FAA requires that a flight attendant come to the cockpit and remain whenever one

  of the pilots must leave for physiological or other reasons in flight.

  48.   Brown’s FAA aeromedical physician has even heard of the rumors being

  spread about Brown from other Alaska employees.

  49.   Brown reached out to a former senior officer from the Air Force seeking

  advice and assistance. This officer, Ben Salley, told Brown he would look into the

  matter to see what he could figure out. Salley had mentored Brown in his career in

  the Air Force.

  50.   Brown explained to Salley that the new harassment had taken on a theme

  that Brown was a rapist and sexual predator unlike the earlier harassment in


                                              7
       Case 3:18-cv-00487-HTW-LRA
Case 2:20-cv-00287-DSF-JPR        Document
                            Document 1-1 Filed1 01/10/20
                                                 Filed 07/24/18
                                                           Page 9Page
                                                                  of 168 Page
                                                                         of 15 ID #:28




  which Brown received an unscheduled flight evaluation or his stability was

  questioned and that the new harassment was more pervasive and vile than before.

  51.   Salley did some investigating and determined that Brown’s former

  commanding officer in the Air Force, Wiggins, was the originating source of the

  false rumors that Brown is a rapist and sexual predator.

  52.   Salley reached out to several people one of whom was Evans. Putting two and

  two together, Salley asked Evans for details of his encounter with Hames.

  53.    Salley then relayed what he had learned to Brown in late April or early May

  of 2018. Accordingly, Brown did not discover the source of all the animus and

  discrimination against Brown was the product of the conspiracy between Wiggins

  and Hames until that time.

  54.   Brown reported this to Alaska Airlines.

  55.   On   information   and   belief   after   learning   of   this   conspiracy   and

  communicating with official of Alaska Airlines, Hames went to the Los Angeles

  Chief Pilot and advised him that Alaska needed to watch Brown. This is what led to

  the check ride and the other problems Brown has experienced in his contractual

  relationship with his employer and fellow employees at work.

  56.   To demonstrate how pervasive the false story of Brown being a rapist or

  sexual predator has become at Alaska Airlines, in that later part of July 2018,

  Alaska had to cancel another Costa Rica to the United States trip because the flight

  attendants Brown was scheduled to fly with began to harass him about not touching

  them or taking any inappropriate action against them.
        Case 3:18-cv-00487-HTW-LRA
Case 2:20-cv-00287-DSF-JPR   DocumentDocument
                                      1-1 Filed101/10/20
                                                  Filed 07/24/18
                                                           Page 10Page
                                                                   of 169 of 15 ID #:29
                                                                          Page



  57.   Brown reported this the company and Alaska elected to cancel the flight,

  deadhead Brown home on another airline and remove him from flight status with

  pay for the rest of July.

                 VIOLATION OF THE CIVIL RIGHTS ACT OF 1866

  58.   Each and every allegation contained in the foregoing paragraphs are

  realleged as if fully rewritten herein.

  59.   The Civil Rights Act of 1866, 42 U.S.C. §1981 was enacted to prevent

  discrimination in commerce based on race. U.S. Citizens are supposed to be free of

  any impairment, interference or harassment in their places of employment that is

  motivated by a racial bias. Individuals can be held liable for conduct that leads to

  impairment or interference.

  60.   Brown is under a collective bargaining contract as a pilot with Alaska

  Airlines and therefore has a business relationship with them as an employee. He

  also enjoys a current and prospective relationship within the airline industry.

  61.   By spreading false rumors about Brown because of his race that became so

  pervasive around Alaska Airlines that crews would not work with him, the company

  had to pull him from service twice and the constant stream of comments including

  racially charged comments, Brown’s ability to enjoy his rights to contract with

  Alaska Airlines have been interfered with.

  62.   The harassment and hostile work environment, based on his race, has been

  subjectively and objectively hostile and sufficiently severe and pervasive to interfere

  with his ability to perform his assigned duties.
                                            9
       Case 3:18-cv-00487-HTW-LRA
Case 2:20-cv-00287-DSF-JPR        Document
                            Document 1-1 Filed1 01/10/20
                                                 Filed 07/24/18 Page
                                                          Page 11     10 Page
                                                                  of 16  of 15 ID #:30




  63.   Further, Defendants acted with malice or, in the alternative, with reckless

  indifference to the federally protected rights of the Plaintiff.

                     DEFAMATION and DEFAMATION PER SE

  64.   Plaintiff incorporates by reference all the foregoing allegations in each of the

  paragraphs above as fully set forth herein.

  65.   Defendants Wiggins and Hames made false and defamatory statements

  regarding the Plaintiff to each other and to other parties with malice or at least

  fault amounting at least to negligence. As a result, Plaintiff has been damaged.

  66.   By willfully and with malice, starting and widely spreading the false rumor

  both orally and in writing that Brown was a rapist and sexual predator, Defendants

  defamed per se Brown because they made a false statement, without privilege to

  multiple third parties and Brown has suffered injury and damage from their action

  in his place of employment.

            INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

  67.   Plaintiff incorporates by reference all the foregoing allegations in each of the

  paragraphs above as fully set forth herein.

  68.     Defendants intended to cause Brown emotional distress.

  69.   The Defendants engaged in outrageous conduct by spreading false rumors

  about Brown calculated to cause him great and extreme distress in his place of

  employment. To say someone is mentally unstable, especially when they are an

  airline pilot, or a sexual predator or rapist when it is not true is atrocious, and

  utterly intolerable in a civilized community.
       Case 3:18-cv-00487-HTW-LRA
Case 2:20-cv-00287-DSF-JPR        Document
                            Document 1-1 Filed1 01/10/20
                                                 Filed 07/24/18 Page
                                                          Page 12     11 Page
                                                                  of 16  of 15 ID #:31




  70.      The Defendants engaged in their conduct wantonly and willfully and with

  malice and intended for Brown to suffer in his job, career and the industry and they

  were successful in their improper and illegal objectives.

  71.      Brown has suffered damages because of the Defendants’ conduct.

  72.      As a result of the Defendants’ untruthful comments, Brown suffered

  emotional distress.

                                      FALSE LIGHT

  73.      Plaintiff incorporates by reference all of the foregoing allegations in each of

  the paragraphs above as fully set forth herein.

  74.      Defendants published untruthful statements about Brown with actual malice

  with put Brown in a false light at his place of employment.

  75.      These untruthful statements are highly offensive and embarrassing to

  Brown, as they would be to any reasonable person, and have caused Brown to be

  subjected to ridicule and harassment in his place of employment and in the airline

  industry.

                              TORTIOUS INTERFERENCE

  76.      Plaintiff incorporates by reference all of the foregoing allegations in each of

  the paragraphs above as fully set forth herein.

  77.      Brown has a contractual and economic relationship with Alaska Airlines and

  a current and prospective relationship within the airline industry as a professional

  pilot.


                                              11
       Case 3:18-cv-00487-HTW-LRA
Case 2:20-cv-00287-DSF-JPR        Document
                            Document 1-1 Filed1 01/10/20
                                                 Filed 07/24/18 Page
                                                          Page 13     12 Page
                                                                  of 16  of 15 ID #:32




  78.   Defendants know about these relationships. Defendants acts were willful and

  intentional.

  79.   Defendants acts were calculated to cause Brown damage in his place of

  employment and within the airline industry both now and in the future. These acts

  were done with malice and without justification, right or privilege.

  80.   As a result, Brown has suffered damage and loss.

                                   CIVIL CONSPIRACY

  81.   Plaintiff incorporates by reference all of the foregoing allegations in each of

  the paragraphs above as fully set forth herein.

  82.   The Defendants, a combination of two or more person yet unknown, engaged

  in conduct with an unlawful purpose, that is to damage and destroy Brown’s

  reputation at Alaska Airlines and in the airline industry.

  83.   The defendants had a meeting of the minds on the object and course of their

  actions against Brown and at least one member of the conspiracy committed an

  overt and unlawful act or acts against Brown in furtherance of the Defendants’

  plans against him.

  84.   Brown suffered injury as a proximate result of the wrongful act or acts.

                                  ATTORNEY’S FEES

  85.   Each and every allegation contained in the foregoing paragraphs are

  realleged as if fully rewritten herein.

  86.   Plaintiff is entitled to recover attorney’s fees and costs for bringing this action

  pursuant to 42 U.S.C. §1981.
       Case 3:18-cv-00487-HTW-LRA
Case 2:20-cv-00287-DSF-JPR        Document
                            Document 1-1 Filed1 01/10/20
                                                 Filed 07/24/18 Page
                                                          Page 14     13 Page
                                                                  of 16  of 15 ID #:33




  87.   To the extent the law allows recovery of attorney fees or other costs for the

  tort claims brought, Brown seeks recovery.

                                    JURY DEMAND

    88. Plaintiff demands a jury trial on all issues triable to a jury.

                                RELIEF REQUESTED

    89. Accordingly, Plaintiff respectfully requests that the Court:

        (a)    Grant judgment in Plaintiff’s favor for his claims pleaded under 42
               U.S.C. §1981, including all compensatory damages and other equitable
               relief to which he may show he is entitled under those statutes;

        (b)    Enter an award of attorney’s fees, litigation costs, and expert witness
               fees in favor of Plaintiff pursuant to section 1981 and other federal
               statutes;

        (c)    For actual and liquidated damages for the period of time provided by
               law, including appropriate back pay and reimbursement for lost wages,
               pension, insurance, and all other benefits while Brown was withheld
               from service by Alaska Airlines;

        (d)    Reinstatement, or in lieu of reinstatement, front pay and
               reimbursement for future lost wages, pension, insurance, and all other
               benefits that will be lost in future;

        (e)    For nominal, actual, compensatory damages and punitive damages as
               allowed by law;

        (f)    For pre-judgment and post-judgment interest as allowed by law;

        (g)    For Plaintiff’ costs of court and other appropriate expenses and costs of
               prosecuting Plaintiff’s claim; and

        (h)    For such other and further relief to which Plaintiff may be justly
               entitled, as this Court deems appropriate.

                                        PRAYER


                                             13
       Case 3:18-cv-00487-HTW-LRA
Case 2:20-cv-00287-DSF-JPR        Document
                            Document 1-1 Filed1 01/10/20
                                                 Filed 07/24/18 Page
                                                          Page 15     14 Page
                                                                  of 16  of 15 ID #:34




        WHEREFORE, Plaintiff Freddie Brown respectfully prays upon final trial

  hereof, this Court grant      his: appropriate     nominal and actual damages;

  compensatory and punitive damages as allowed by law; liquidated damages as

  allowed by law; mental anguish damages; reasonable attorney's fees both for the

  trial of this cause and any and all appeals as may be necessary; all expert witness

  fees incurred in the preparation and prosecution of this action; prejudgment and

  post-judgment interest as allowed by law; taxable court costs; nominal, actual and

  exemplary damages as allowed by federal law and any such additional and further

  relief that this Court may deem just and proper.

                                        Respectfully submitted,

                                        ATTORNEY FOR PLAINTIFF,
                                        FREDDIE L. BROWN, JR.


                                        By: /s/Jason R. Bush________
                                        Jason R. Bush

  Of counsel:

  Jason R. Bush (MB #100451)
  The Law Offices of Jason Bush, PLLC
  P.O. Box 2976
  Madison, MS 39110
  Telephone: 601.499.0185
  jason@jasonbushlaw.com


  Of Counsel:

  Howard T. Dulmage (pro hac vice application forthcoming)
  The Law Offices of Howard T. Dulmage, PLLC.
  State Bar No. 24029526
  Federal I.D. No. 28826
       Case 3:18-cv-00487-HTW-LRA
Case 2:20-cv-00287-DSF-JPR        Document
                            Document 1-1 Filed1 01/10/20
                                                 Filed 07/24/18 Page
                                                          Page 16     15 Page
                                                                  of 16  of 15 ID #:35




  2323 Clear Lake City Blvd.
  Suite 180 MB 186
  Houston, Texas 77062
  Telephone: (281) 271-8540
  Telecopier: (832) 295-5797
  howard@dulmagelaw.com




                                         15
